U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                          ________________________

                               No. ACM S32628
                          ________________________

                              UNITED STATES
                                  Appellee
                                    v.
                           Daniel R. SHEREY
                   Airman (E-2), U.S. Air Force, Appellant
                          ________________________

           Appeal from the United States Air Force Trial Judiciary
                             Decided 31 July 2020
                          ________________________

Military Judge: Elizabeth M. Hernandez.
Sentence: Sentence adjudged on 13 July 2019 by SpCM convened at Minot Air
Force Base, North Dakota. Sentence entered by military judge on 16 August
2019: Bad-conduct discharge, confinement for 11 months, and reduction to E-
1.
For Appellant: Lieutenant Colonel R. Davis Younts, USAF; Captain Alexander
A. Navarro, USAF.
For Appellee: Mary Ellen Payne, Esquire.
Before MINK, D. JOHNSON, and ANNEXSTAD, Appellate Military Judges.
                          ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                          ________________________

PER CURIAM:
   The approved findings and sentence are correct in law and fact, and no
error materially prejudicial to Appellant’s substantial rights occurred. Articles
59(a) and 66(d), Uniform Code of Military Justice, 10 U.S.C. §§ 859(a), 866(d).
                   United States v. Sherey, No. ACM S32628


Manual for Courts-Martial, United States (2019 ed.). Accordingly, the
approved findings and sentence are AFFIRMED. 1,2


                  FOR THE COURT



                  CAROL K. JOYCE
                  Clerk of the Court




1We note the Statement of Trial Results in this case failed to include the command
which convened the court-martial as required by R.C.M. 1101(a)(3). Appellant has
made no claim of prejudice and we find none. See United States v. Moody-Neukom, No.
ACM S32594, 2019 CCA LEXIS 521 (A.F. Ct. Crim. App. 16 Dec. 2019) (per curiam)
(unpub. op.).
2We note the entry of judgment was signed by the military judge on 16 August 2019,
the record of trial was certified on 22 August 2019 and this case was docketed with
this court on 20 November 2019. No explanation was provided to this Court concerning
the delay. Appellant has made no claim of prejudice and we find none.


                                         2